Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the other cover element’. It is not clear which of the two cover elements is being claimed. 
Claim 9 recites “all of the first and/or second pouches”. It is not clear if applicant is referring to both the first and the second pouches or just one of the two pouches. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 3,223,233) in view of Rodriquez (US 4,817,805).
Regarding claim 1 Becker (figs. 8-10) discloses a stand-up packaging for food products comprising: 
at least one second pouch 57 for carrying a food product, an outer packaging 52 having two cover elements 58, 56 at least partially sandwiching the first pouch 57,
 at least one further element 55 being at least partially sandwiched between the first pouch 56 and one of the cover elements 58, 
and the second pouch 57 being directly glued to at least one of the cover elements 58, 56 or the further element 55 (col. 5, lines 68-73).
Becker further discloses the further element 55 and the cover element 58 being secured in ay suitable manner (col. 5, lines 47-51).
Becker fails to disclose at least one first pouch wherein the further element 55 is penetrated by a through hole, wherein the one cover element 58 is glued to the first pouch via the through hole.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Becker another pouch attached on the further element 55, for the predictable result of storing a dissimilar article in the other pouch, as further taught by Becker in col. 2, lines 26-31.
Further, Rodriquez teaches a pouch 22 being attached to a panel 8 via a through hole formed in a panel 4 located between the panel 8 and the pouch 22 (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the further element 55 of the modified Becker, through holes, as taught by Rodriquez, for the predictable result of attaching the pouch to one of the panels to prevent it from falling off the package.
Regarding claim 2, Becker further discloses the second pouch 57 being directly glued to a portion or surface of the cover element 56, the portion or surface preferably facing the first pouch (figs. 8-9).
Regarding claim 3, Becker further discloses the second pouch 57 being at least partially sandwiched between the first pouch and the outer packaging 52, 
wherein the second pouch 57 is at least partially sandwiched between one of the cover elements or the further element, to which it is directly glued to, on the one hand and the corresponding other one of the one of the cover elements or the further element, to which it is not directly glued to, on the other hand (figs. 8-10).
  Regarding claim 4, Becker further discloses the further element 55 comprises a third cover element of the outer packaging (fig. 8).

Regarding claim 6, the modified Becker fails to disclose more than one second pouch. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of the modified Becker, more than one second pouch, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 7, Becker further discloses the element to which the second pouch 57 is directly glued to, comprises a gluing portion 39 for directly gluing the second pouch 56 to the respective element 56 (figs. 4 and 8).
Regarding claim 8, Becker further discloses at least one of the respective pouches comprises a 4headspace i.e., a top portion of the pouch (fig. 8).
Regarding claim 9, Becker further discloses the outer packaging 52 comprising a cup-out region i.e., the open sides partially exposing at least one and preferably all of the first and/or second pouches (figs. 4 and 8).
Regarding claim 10, Rodriquez further teaches glue 20 for the first pouch being provided as glue dots, a line of glue or an area provided with glue (fig. 2). 
Regarding claim 11, the modified Becker fails to disclose the through hole comprising at least two or more of distant through holes.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, Becker further discloses the outer packaging 52 further comprising a flat base element 54 5for supporting the stand-up packaging (figs. 8-10).
Regarding claim 14, Becker further discloses the cover elements being integrally provided with each other (figs. 8-10).
Regarding claim 15, Becker further discloses the pouches being made of a food safe material (col. 1, lines 13-18). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 3,223,233) in view of Rodriquez (US 4,817,805) as applied to claim 1 above, further in view of Brink (US 5,439,101).
Regarding claim 12, the modified Becker discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose at least one of the cover elements has a gluing region and a flap region being divided by a weakened tear-opening region, wherein the tear-opening region is configured to allow separation of the gluing region and the flap region, to thus release the flap region to access the respective pouches.
However, Brink teaches a cover element having a gluing region 84 and a flap region being divided by a weakened tear-opening region 78 (figs. 4-5).
.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BLAINE G NEWAY/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735